                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                     NO. 5:18-CR-278-1FL



   UNITED STATES OF AMERICA                                           ORDER

        v.

   GABRIEL MANCILLA RIBERA


       On motion of the Defendant, Gabriel Mancilla Ribera, and for good cause shown, it is

hereby ORDERED that [DE-24] be sealed until further notice by this Court. The grounds for this

Order are found at [DE-24].

       Accordingly, it is ORDERED that these documents be filed under seal and to remain so

sealed until otherwise ordered by the Court, except that copies may be provided to the Assistant

United States Attorney and Counsel for the Defendant.

       IT IS SO ORDERED this 10th day of December, 2018.



                                             _______________________________________
                                             LOUISE W. FLANAGAN
                                             UNITED STATES DISTRICT JUDGE
